UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 10-4866


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

SERGIO MUJICA,

                 Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg.     Samuel G. Wilson,
District Judge. (5:09-cr-00015-sgw-1)


Submitted:   July 29, 2011                 Decided:   August 16, 2011


Before KEENAN, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John S. Hart, Jr., HART LAW OFFICES, Harrisonburg, Virginia, for
Appellant.    Craig Jon Jacobsen, I, Assistant United States
Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Sergio Mujica pled guilty to conspiracy to distribute

fifty grams or more of methamphetamine and 500 grams or more of

a     mixture      or    substance      containing     a    detectable        amount     of

methamphetamine, in violation of 21 U.S.C § 846 (2006).                                  The

district court imposed a 350-month within-Guidelines sentence.

His attorney has filed a brief pursuant to Anders v. California,

386 U.S. 738     (1967),    stating      that   there    are    no     meritorious

issues for appeal but asking the court to review the district

court’s    fact-finding           at   sentencing.         Mujica     filed    a   pro    se

supplemental brief. ∗         We affirm.

              An        appellate       court       reviews      a     sentence          for

reasonableness under an abuse-of-discretion standard.                              Gall v.

United States, 552 U.S. 38, 51 (2007).                         This review requires

consideration           of    both       the       procedural        and      substantive

reasonableness of a sentence.                Id.    First, the court must assess

whether the district court properly calculated the Guidelines

       ∗
        Mujica asserts that the district court erroneously
included three of his convictions in his criminal history
calculation,   improperly   relied   on   hearsay  evidence   at
sentencing, and that his guilty plea was involuntary.        Our
review of the record leads us to conclude that these claims lack
merit.   To the extent Mujica contends that counsel told him he
could not prevail at trial and promised him a sentence of 120
months or less, ineffective assistance of counsel claims are not
cognizable here because the record does not conclusively
establish a right to relief.    United States v. Richardson, 195
F.3d 192, 198 (4th Cir. 1999).



                                               2
range,    considered        the    18     U.S.C.          §    3553(a)       (2006)      factors,

analyzed        any     arguments         presented             by     the     parties,       and

sufficiently explained the selected sentence.                             Id. at 49-50; see

United States v. Lynn, 592 F.3d 572, 576 (4th Cir. 2010).                                     The

court also must consider the substantive reasonableness of the

sentence, “examin[ing] the totality of the circumstances to see

whether the sentencing court abused its discretion in concluding

that the sentence it chose satisfied the standards set forth in

§ 3553(a).”          United States v. Mendoza-Mendoza, 597 F.3d 212, 216

(4th     Cir.    2010).          After    reviewing             the     record     with     these

standards in mind, we conclude that Mujica’s sentence is both

procedurally and substantively reasonable.

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s judgment.                                  This court

requires that counsel inform Mujica, in writing, of the right to

petition    the       Supreme     Court    of       the       United    States     for    further

review.         If    Mujica     requests       that      a     petition      be   filed,     but

counsel believes that such a petition would be frivolous, then

counsel    may       move   in    this    court       for       leave    to    withdraw      from

representation.         Counsel’s motion must state that a copy thereof

was served on Mujica.               We dispense with oral argument because

the facts and legal contentions are adequately presented in the



                                                3
materials   before   the   court   and   argument   would   not   aid   the

decisional process.

                                                                  AFFIRMED




                                    4